206 N.W.2d 660 (1973)
STATE of Minnesota, Respondent,
v.
Terrance J. PRINCE, Appellant.
No. 43748.
Supreme Court of Minnesota.
April 20, 1973.
Harry N. Ray, Minneapolis, for appellant.
Warren Spannaus, Atty. Gen., Kenneth J. Fitzpatrick, City Atty., A. Keith Hanzel, and Stephen C. Rathke, Asst. City Attys., St. Paul, for respondent.
Considered en banc without oral argument.
PER CURIAM.
Defendant appeals from a judgment of conviction of indecent exposure. Minn.St. 617.23. His contention is that the evidence was insufficient to support the verdict.
The evidence, viewed in the light most favorable to the verdict, established that defendant stood completely naked in the doorway of his home and attracted the attention of three passing high school girls by saying, "Hi, girls." The evidence that defendant endeavored to attract the attention of passers-by while standing nude in plain sight of the passers-by was clearly sufficient, under principles enunciated in State v. Peery, 224 Minn. 346, 28 N.W.2d 851 (1947), to justify the verdict.
Affirmed.